Per Curiam.
Action on a promissory note for §10,000, made by J. H. Conrad & Co. and Mabel Barnaby Conrad, dated March 12, 1893, due four months after date. Defendants defaulted, and judgment went against them for §9,269.37, balance found due on the note at date of judgment. Defendant Mabel Barnaby Conrad appeals from the judgment.
In accordance with the stipulation of counsel for appellant, the judgment of the District Court, so far as it applied to appellant Mabel Barnaby Conrad, is modified so that the judgment against her shall be for the sum of §7,416.50, with interest thereon at the rate of 7 per cent, per annum from July 12, 1893, to the 23d day of March, 1896, and with interest thereafter at the rate of 10 per cent, per annum from March 30, 1896, until paid, together with §10.70 costs and interest thereon from March 30, 1896, at the rate of 10 per cent, per annum until paid, appellant to recover costs of appeal. As so modified, the judgment appealed from is affirmed.

Modified a/nd Ajfi/rmed.